Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application, filed February 17, 2021, is a reissue continuation of U.S. application Serial No. 16/899,848, which is a reissue of U.S. Patent 9,993,438 (hereafter the '438 patent), which issued from U.S. application Serial No. 14/633,177 (the ‘177 application) with claims 1-5 on June 12, 2018.

Objection to the Specification
	There are multiple reissue applications for the ‘438 patent including the current reissue application and serial Nos. 16/899,848 and 17/177,550.  As set forth in MPEP 1451(I), it is required that the multiple reissue applications contain a cross reference to each other in the specification.  37 CFR 1.177(a) requires that all multiple reissue applications resulting from a single patent must include as the first sentence of their respective specifications a cross reference to the other reissue application(s).
Accordingly, the first sentence of each reissue specification must provide notice stating that more than one reissue application has been filed, and it must identify each of the reissue applications and their relationship within the family of reissue applications, and to the original patent.  The instant specification is objected to since it does not include such a statement.  The amendment to the specification filed 02/17/2021 does not identify 16/899,848 as a reissue application of the ‘438 patent and is silent with respect to 17/177,550 and its relationship to the ‘438 patent.

Non-Compliant Amendment
The amendment to the specification filed 02/17/2021 does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendments have been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
The non-compliance issues is as follows:
The amendment to the specification uses strikethrough rather than single bracketing to delete the word “This”.
Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The reissue declaration and substitute statement filed 03/04/2021 are difficult to read.  The error statements in the forms are illegible.  A new, legible reissue declaration and substitute statement are required.  It is suggested that on each form Applicant enter “See continuation sheet” for the error statement and then provide a legible version of the error statement on the continuation sheet.
Claims 6-45 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.  

Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 6-45 directed to a method for treating a tumor disease.  Claim 6 is representative and reproduced below.
6. (New)  A method of treating a tumor disease, comprising administering by infusion to a patient in need of such treatment a therapeutically effective amount of a drug delivery system comprising nanoparticles formed of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, or a combination thereof, and paclitaxel, wherein the nanoparticles are essentially amorphous and have an effective average particle size of about 5-50 nm, wherein the method does not comprise premedication with a steroid.

Claim 7 recites “the effective average particle size is a particle size when measured in 9 mg/mL NaCl at 1 mg/ml concentration of paclitaxel”.  Claim 25, 40 and 41 recite “an effective average particle size of about 8-30 nm when measured in an aqueous solution of 9 mg/mL NaCl at 1 mg/ml concentration of paclitaxel”.  Claim 26 recites “the effective average particle size is a particle size when measured in a solution comprising sodium chloride, calcium chloride dihydrate, calcium chloride, calcium chloride hexahydrate, magnesium chloride, potassium chloride, or sodium lactate, or a combination of any one or more of the foregoing, at 0.5 mg/ml, 1 mg/ml, or 2 mg/ml concentration of paclitaxel”.  None of claims 7, 25, 26, 40 and 41 require that the drug delivery system is a solution.  Rather, the solution is the means by which average particle size is measured.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 30 contain the trademark/trade name cremophor® (see also col. 2, lines 38-39 of the ‘438 patent).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a product, i.e., a polyethoxylated castor oil as noted at col. 2, lines 38-39 of the ‘438 patent, and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2004/0048923 to Strelchenok et al (hereinafter “Strelchenok”) in view of U.S. Patent 6,096,331 to Desai et al (hereinafter “Desai”) and Hassan et al, “Cytotoxic activity of a new paclitaxel formulation, Pacliex, in vitro and in vivo,” Cancer Chemother Pharmacol, (2005), 55, pp. 47-54, published online July 20, 2004 (hereinafter “Hassan”).
In Example 66 (p. 43), Strelchenok prepares a drug delivery system for paclitaxel that uses the sodium salt of compound II-1a, i.e., the sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid (¶ 0034), in combination with the sodium salt of compound I-1a, i.e., the sodium salt of methyl ester of N-all-trans-retinoyl cysteic acid (¶ 0028).  In Strelchenok’s Example 32 (p. 26), the drug delivery system for paclitaxel uses the sodium salt of compound II-1a.  The compound(s) are used in combination with the paclitaxel to exhibit a synergistic effect and manufacture a new formulation of the poorly water soluble paclitaxel (see Abstract and Examples 32 and 66).  
In Example 32, a solution of paclitaxel in methanol and a solution of the sodium salt of compound II-1a in methanol are mixed, and the methanol is then evaporated to provide a dried film (see ¶¶ 0326-0327). In Example 66, a solution of paclitaxel in methanol is added to a methanol solution of the sodium salts of compounds I-1a and II-1a, and the methanol is then evaporated to provide a dried film (see ¶ 0616).  
In Example 32, the exemplified molar ratios of the sodium salt of II-1a to paclitaxel are 3:1, 6:1 and 10:1 (see ¶ 0328).  In Example 66, the molar ratio of the sum of the sodium salt of I-1a plus the sodium salt of II-1a to paclitaxel is (2.5 +2.5):1, i.e., 5:1 (see ¶¶ 0615-0616).  Since paclitaxel has a molecular weight of 854 g/mol and the sodium salt of compounds I-1a and II-IIa have the same molecular weight of 475 g/mol, the 3:1, 5:1, 6:1 and 10:1 molar ratios in Examples 32 and 66 correspond to weight ratios of the sodium salt of compound II-1a (or the sodium salt of I-1a plus II-1a) to paclitaxel of 1.7:1, 2.8:1, 3.4:1 and 5.6:1, respectively.  In Example 66, the weight ratio of the sodium salt of I-1a to the sodium salt of II-1a is 1:1 as per claims 10 and 29 since, as noted above, 2.5 moles of each is used and the sodium salts of I-1a and II-1a have the same molecular weight.
In Examples 32 and 66, said dried film is subsequently dissolved in saline (¶¶ 0327 and 0616) and thus, the drug delivery system at this point is in aqueous solution as per instant claims 13 and 27-28.  In Example 66, the saline is normal saline, i.e., 9 mg/ml NaCl (i.e., sodium chloride) and the paclitaxel concentration is 10-3 M (¶ 0616).  The 10-3 M is equivalent to 0.854 mg/ml paclitaxel, which, rounded to no decimal places as per the paclitaxel concentration expressed in claims 7, 25, 26, 40 and 41, corresponds to 1 mg/ml of paclitaxel (see ¶¶ 0593 and 0616). 
Strelchenok teaches that the pharmaceutically active substance, i.e., paclitaxel, and the sodium salts of compounds I-1a and/or II-1a form a mixed micelle, i.e., a nanoparticle as here claimed, and thus, excellent solubility of the paclitaxel in saline is achieved (see ¶¶ 0042-0044 and 0047).  Strelchenok teaches that its formulations of paclitaxel/compound in mixed-micellar system in dry form were shown to be stable for a sufficient period of time awaiting usage (see ¶ 0058).
	Although Strelchenok does not teach the effective average particle size of the micelles in Examples 32 and 66, the instantly claimed sizes, i.e., about 5-50 nm in claims 6 (and its dependent claims), 23 and 24, or about 8-30 nm in claims 9, 25 (and its dependent claims), 40 and 41 are inherent in the micelles formed in Examples 32 and 66.  This is so when the size is measured in, for example, the aqueous solution of 9 mg/ml NaCl at 1 mg/ml of paclitaxel in Strelchenok’s Example 66 and set forth in instant claims 7, 25, 26, 40 and 41.  
The average particle size inherency is based on the fact that, according to the ‘438 patent, the size of the nanoparticles is controlled through the weight ratio of sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, or combination thereof, to the substance, i.e., paclitaxel (see col. 8, lines 9-48).  As seen in Example 8 and Table 1 of the ‘438 patent, at w/w ratios of the sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid/paclitaxel ranging from 1.2 to 8.0, an NaCl concentration of 9 mg/ml and a paclitaxel concentration of 1 mg/ml, the average particle sizes, which range from 22.0 nm to 11.5 nm, are all within the ranges here claimed.  As noted above, Strelchenok’s Examples 32 and 66 have weight ratios of 1.7:1, 2.8:1, 3.4:1 and 5.6:1; and Example 66 has an NaCl concentration of 9 mg/ml and a paclitaxel concentration of 1 mg/ml.  The inherency is also based on the fact Strelchenok’s Examples 32 and 66 use essentially the same process steps for preparing the micelles as the product-by-process steps in claims 6 and 14 of parent reissue application 16/899,848.  See also col. 9, lines 38-55 of the ‘438 patent.
‘"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same."  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted).  The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
Strelchenok further teaches that its micellar paclitaxel formulations can be used to treat cancer and are tested for cell growth inhibition of human ovary adeno-carcinoma cell line SKOV-3 (see ¶¶ 0046, 0051, 0053, 0332-0335).  In other words, the formulations can be used to treat ovarian cancer.
Strelchenok differs from claims 20-23 is not teaching that the micellar paclitaxel formulation is administered by infusion, and the cancer treatment does not comprise premedication with a steroid, an antiemetic or an antihistamine.
Desai teaches that the anticancer agent paclitaxel has remarkable clinical activity in a number of human cancers, including ovarian cancer (see col. 5, lines 40-42).  Paclitaxel is available as “Taxol®” from Bristol Myers Squibb (BMS) (see col. 5, lines 40-41).  The major limitation of Taxol® is its poor solubility and consequently the BMS formulation contains 50% Cremophor® EL and 50% ethanol as the solubilizing vehicle (see col. 5, lines 47-50).  Taxol® has been linked to severe hypersensitivity reactions in animals and humans and consequently requires premedication of patients with corticosteroids (dexamethasone) and antihistamines (see col. 5, lines 53-58).  Since premedication is required for the administration of Taxol®, due to hypersensitivity reactions (HSR’s) associated with administration of the drug, it is highly desirable to develop a formulation of paclitaxel that does not cause hypersensitivity reactions (see col. 5, lines 3-6).  It is desirable to eliminate the need to use premedication since this increases patient discomfort and increases the expense and duration of treatment (see col. 5, lines 24-26).  Desai teaches that the cremophor®/Ethanol vehicle in Taxol® alone caused severe hypersensitivity reactions and death in several dose groups of mice, and based on these data, “we believe that HSR's can be attributed to the Taxol vehicle”, i.e., the cremophor® (see col. 22, lines 60-67).  Desai teaches that “[p]remedication is necessary to reduce the hypersensitivity and anaphylaxis that occurs as a result of cremophor in the currently approved and marketed BMS (Bristol Myers Squibb) formulation of paclitaxel.” (see col. 5, line 63 through col. 6, line 3).  Desai’s inventive paclitaxel formulation does not contain cremophor®, and, based on animal studies, Desai believes that a cremophor®-free formulation will be significantly less toxic and will not require premedication of patients (see ¶ bridging cols. 5-6).  Similarly, Strelchenok’s micellar paclitaxel formulation does not contain cremophor®.  In fact, Strelchenok teaches that compounds of formulas I-1a and IIa have low toxicity (see ¶ 0077 of Strelchenok).  
Hassan teaches that the clinically available formulation of taxane, paclitaxel Taxol® (BMS), has antitumor activity against ovarian and breast carcinoma as well as a variety of other tumors.  Paclitaxel is highly lipophilic and insoluble in water.  In the Taxol® formulation, paclitaxel is dissolved in a 50:50 v/v mixture of Cremophor® EL and dehydrated ethanol.  Problems with this formulation are the well-known toxicity of Cremophor® EL, the hypersensitivity reactions to Cremophor® EL, and the fact that Cremophor® EL may also contribute to the toxic effects of paclitaxel such as neurotoxicity. (See the first paragraph of the Introduction section on p. 47).
Hassan further teaches Pacliex is a new Cremophor® EL-free paclitaxel formulation developed by Oasmia Pharmaceutical.  Pacliex comprises a complex between paclitaxel and the surfactant Oasmia (XR17) as a freeze-dried powder that can form mixed micelles after reconstruction in saline-based Oasmia vehicle (OV).  Oasmia surfactant consists of an equimolar mixture of two iso-forms of an amphiphilic synthetic derivative of retinoic acid that can solubilize water-insoluble substances such as paclitaxel.  A clear micellar solution of paclitaxel is formed as a result of mixing the above-mentioned components.  A clear micellar solution of Pacliex, formed as a result, is suitable for parenteral administration. (See the first paragraph on p. 48).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have administered Strelchenok’s micellar paclitaxel formulation by infusion because infusion is how paclitaxel is administered in the treatment of ovarian cancer, as taught by Desai.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to not have premedicated with a steroid, an antiemetic or an antihistamine prior to infusion with Strelchenok’s micellar paclitaxel formulation because the formulation does not contain cremophor®, which is known to cause severe hypersensitivity reactions when administering BSM’s Taxol®, as taught by Desai and Hassan.
With respect to claims 8, 25 (and its dependent claims), 40 and 41, as noted above, Strelchenok’s Examples 32 and 66 have a weight ratios of the sodium salt of compound II-1a (or the sodium salt of I-1a plus II-1a) to paclitaxel of 1.7:1, 2.8:1, 3.4:1 and 5.6:1.  The weight ratio 1.7:1 in Example 32 reads on the claimed weight ratio range of about 1:1 to about 1.5:1 because the “about” opens the claimed ratio range to ratios higher than 1.5:1, and the ‘438 patent specification does not assert any criticality for the claimed range for preparing a drug delivery system.  In fact, the 1.7:1 in Strelchenok’s Example 32 is within the broader range of 1:1 to 10:1 at col. 7, line 31 of the ‘438 patent.
Alternatively, Strelchenok is not limited to ratios of 1.7:1, 2.8:1, 3.4:1 and 5.6:1, they are merely exemplified.  More generally, Strelchenok teaches a “desired molar ratio” of paclitaxel to said compound(s) (see ¶ 0057 and claim 42).  As noted above, Strelchenok’s weight ratios 1.7:1, 2.8:1, 3.4:1 and 5.6:1 correspond to molar ratios of 3:1, 5:1, 6:1 and 10:1.  A slightly lower molar ratio of about 2.7:1 for the sodium salt(s) of compound(s) I-1a and/or II-1a to paclitaxel corresponds to a weight ratio of about 1.5:1 as here claimed.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Strelchenok’s Examples 32 and 66 so as to use a lower molar ratio of sodium salt(s) of compound(s) I-1a and/or II-1a to paclitaxel than 3:1, 5:1, 6:1 and 10:1, e.g., use a molar ratio of about 2.7:1 or even lower, i.e., a weight ratio of 1.5:1 or lower, because Strelchenok is not limited to any particular ratio, and so as to solubilize the poorly water-soluble paclitaxel and prepare mixed micelles of the paclitaxel in the sodium salt(s) of compound(s) I-1a and/or II-1a.  Strelchenok’s retinoyl cysteic acid salts, e.g., the salts of I-1a and II-1a, “are capable of increasing the solubility of paclitaxel and potentiating its therapeutic efficacy.” (See ¶¶ 0021-0022).  Furthermore, as noted above, Strelchenok teaches a “desired molar ratio” of paclitaxel to the sodium salts of compounds I-1a and II-1a (see ¶ 0057 and claim 42).  Absent anything unexpected, arrival at the claimed ratio is a matter of optimization through routine experimentation.  For example, Table 22 in Strelchenok’s Example 66 shows that by increasing paclitaxel concentration (at constant ratio of salts to paclitaxel), the cell growth inhibition and positive effect are improved.   
With respect to claims 11, 12 and 30, the micelles (i.e., nanoparticles) prepared in Strelchenok’s Examples 32 and 66 do not contain polyethoxylated castor oil (cremophor®) or human serum albumin (HSA) since these materials are not used in the preparation of the micelles (see ¶¶ 0327 and 0616).
	With respect to claims 14-17 and 31-34 and for the same reasons above with respect to effective average particle size, the micelles prepared in Strelchenok’s Examples 32 and 66 inherently have the paclitaxel entrapped, encapsulated or enclosed therein.  Additionally, Strelchenok teaches that “[t]he inventors have shown that the poorly soluble compounds docetaxel and paclitaxel can be dissolved in micelles of N-(all-trans-Retinoyl)-L-cysteic acid (I-1), N-(13-cis-Retinoyl)-L-cysteic acid (II-1), N-(all-trans-Retinoyl)-L-cysteinesulfinic acid (I-2), N-(13-cis-Retinoyl)-L-cysteinesulfinic acid (II-2), N-(all-trans-Retinoyl)-L-homocysteic acid (I-3), N-(13-cis-Retinoyl)-L-homocysteic acid (II-3), sodium salts of their esters (I-1a-I-1e, I-3a; II-1a-II-1e, II-3b) and sodium salts of their amides (I-1f-I-1h, I-3f, I-1f), creating mixed micelles.  In this way, an excellent solubility of docetaxel and paclitaxel in the form of mixed micelles in saline is achieved.” (See ¶ 0047).
With respect to claims 18 and 35, the micelles (i.e., nanoparticles) prepared in Strelchenok’s Examples 32 and 66 do not contain non-ionic surfactants since such materials are not used in the preparation of the micelles (see ¶¶ 0327 and 0616).
With respect to claims 19 and 36, the only materials that make up the micelles are paclitaxel with either the sodium salt of compound II-1a or the sodium salt of I-1a plus the sodium salt of compound II-1a (see ¶¶ 0047, 0327 and 0616).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 and 9-24 of copending Application No. 16/899,848 (the ‘848 reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of treating a tumor disease in, for example, claims 20-24 of the ‘848 reference application, anticipate the instant claims.  The method in the ‘848 reference application claims requires not premedicating “with one or more of a steroid an antiemetic or an antihistamine.”  Such is anticipatory of, but not the same scope as, the instant claims which require not pre-medicating with a steroid (independent claims 6 and 25), not pre-medicating with an antiemetic (independent claims 23 and 40), and not pre-medicating with an antihistamine (independent claims 24 and 41).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-29 of copending Application No. 17/177,550 (the ‘550 reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because, for example, claim 7 of the ‘550 reference application teaches a drug delivery system comprising nanoparticles formed of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, and paclitaxel, wherein the nanoparticles are essentially amorphous and have an effective average particle size of about 8-30 nm; wherein a weight-to-weight ratio of said sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, to paclitaxel is in the range from about 1:1 to about 1.5:1; and wherein the effective average particle size is a particle size when measured in 9 mg/mL NaCl at 1 mg/ml concentration of paclitaxel.
Claims 6-29 of the ‘550 reference application do not specifically teach treating a tumor disease, such as ovarian cancer, with its drug delivery system containing paclitaxel, wherein the treatment is by infusion, and the treatment does not comprise premedication with a steroid, an antiemetic or an antihistamine.
Desai and Hassan are relied upon for the reasons stated above in Rejection No. 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have administered the ‘550 reference application’s claimed drug delivery system by infusion for treatment of a tumor disease such as ovarian cancer because paclitaxel has remarkable clinical activity in a number of human cancers, including ovarian cancer, and infusion is how paclitaxel is administered in the treatment of ovarian cancer, as taught by Desai and Hassan.
It also would have been obvious to one of ordinary skill in the art at the time the invention was made to not have premedicated with a steroid, an antiemetic or an antihistamine prior to infusion with the ‘550 reference application’s claimed drug delivery system because the system does not contain cremophor®, which is known to cause severe hypersensitivity reactions when administering BSM’s Taxol®, as taught by Desai and Hassan.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,993,438 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991 

/Jean C Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991